                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 CHRISTOPHER O’NEIL McCUNE                                                        PETITIONER

 V.                                               CIVIL ACTION NO. 3:18-CV-861-DPJ-FKB

 JOANN SHIVERS, WARDEN, et                                                     RESPONDENTS
 al.

                                            ORDER

       This habeas petition filed under 28 U.S.C. § 2254 is before the Court on Respondents’

Motion to Dismiss [12] and the Report and Recommendation [15] of United States Magistrate

Judge F. Keith Ball. Judge Ball recommended dismissal because McCune failed to file his

petition within the applicable one-year statute of limitations. See 28 U.S.C. § 2244(d). Judge

Ball further noted that McCune failed to establish the actual-innocence exception to this

deadline. McCune filed a timely Objection [16].

       There is no dispute that McCune filed his petition more than a decade after the deadline

expired. But he urges the Court to reject Judge Ball’s recommendation that the actual-innocence

exception is inapplicable. That exception applies to “cases in which new evidence shows ‘it is

more likely than not that no reasonable juror would have convicted [the petitioner.]’”

McQuiggin v. Perkins, 569 U.S. 383, 395 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 329

(1995)). And not just any evidence will do. “A defendant must show new reliable evidence not

presented at trial. Examples of new reliable evidence are exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence.” Fratta v. Davis, 889 F.3d 225,

232 (5th Cir. 2018), cert. denied, 139 S. Ct. 803 (2019), reh’g denied, 139 S. Ct. 1288 (2019).

       In his Objection, McCune states that (1) “no reasonable jury would have convicted [him]

if they knew of the defective indictment or if they honestly knew all the circumstances which
took place,” Pet’r’s Obj. [16] at 1; (2) his counsel was ineffective for failing to properly

investigate, id. at 2; and (3) “he is innocent of his crimes,” id. But McCune offers no evidence of

his innocence, much less new evidence. Even assuming there was a defect in the indictment, it

existed before his 2008 trial so there is nothing new. Moreover, it would not establish actual

innocence. See Justo v. Culliver, 317 F. App’x 878, 880 (11th Cir. 2008) (holding that defective

indictment failed to establish actual innocence).

        Absent new evidence that McCune is actually innocent, his petition is untimely. The

Court therefore adopts Judge Ball’s Report and Recommendation [15] as the Court’s opinion.

Respondent’s Motion to Dismiss [12] is granted, and the petition is dismissed.1 A separate

judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

        SO ORDERED AND ADJUDGED this the 22nd day of May, 2019.


                                                    s/ Daniel P. Jordan III
                                                    CHIEF UNITED STATES DISTRICT JUDGE




1
  McCune’s “motion to order the name of superintendent and/or warden at the institution where McCune is
incarcerated as the proper respondent in said action” [7] is considered moot.

                                                       2
